AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                             UNITED STATES DISTRICT COURT
                                                                                       Eastern District of Pennsylvania
                                                                                                                                         )
              UNITED STATES OF AMERICA                                                                                                   )          JUDGMENT IN A CRIMINAL CASE
                                   V.                                                                                                    )
                        PETER GOODCHILD                                                ~•'·
                                                                                       l
                                                                                                             ~~~ f
                                                                                                ._,L..=l:::n _-;:'.
                                                                                                                                         )
                                                                                                                                         )
                                                                                                                                                    Case Number: DPAE2: 17CR00549-001

                                                                                                                                                    USM Number: 76304-066
                                                                                       OCT.2 1 2019 ;
                                                                                                                                                     Mark Wilson, Esq .
                                                                         .,,---..,;--• ·-.~.,, r-·~)·
                                                                           ...   ~ ~   ~-.. -   •: -.,,~ •• •- ~ '-   I(,   • •·._,.   l ') (       Defendant's Attorney
THE DEFENDANT:                                                        By _ _ _ LJp, C,ari<
~ pleaded guilty to count(s)            60-65
D pleaded nolo contendere to count(s)
  which was accepted by the court.
~ was found guilty on count(s)               1-48, 49-58, and 59.
                                         ---'------'--"'...!........'.-"'---'==->--"'-'----'-=----=--=-:_-            - - - -- - - -- - - - - - -- - - -- - - - - -
  aft er a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                                                                                   Offense Ended
18:1343                            Wire fraud                                                                                                                                          3/31/2015                          1-48

18:1956(a)(1 )(B)(i)               Money laundering                                                                                                                                    3/31/2015                         49-58

18:1028A(a)(1 ),(c)(5)             Aggravated identity theft                                                                                                                           3/31/2015                           59

       The defendant is sentenced as provided in pages 2 through                                                                       ----
                                                                                                                                                9                  of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                                             Dis                            Dare dismissed on the motion of the United States.
                - -- - -- - - -- - -
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.


                ~ -, ~ e,\)'JL-I ~s A                                                                                                  Date of Imposition of Judgment
                                                                                                                                                                                    10/16/2019



                /'11(/L v (c \./ll ·, l Sori, ~-( · Lvv¼r ~-e l__                                                                                              ____:,...,_
                                                                                                                                                      .....e=.,_
                                                                                                                                                            ~          J-_C_ 1:, , ;__,,. ._ _, L--/2--1--,,,_____,/L<-..._:,_____ __
                                                                                                                                       Signature of Judge

                 fYl ~~ C)\/11\             IVl a ~ -e r;                                  vt sto                      cJ--.J
                 lA. s_IM~ s~ l (                                           ~)                                                                      Gerald Austin McHugh , United States District Judge
                                                                                                                                       Name and Title of Judge




                                                                                                                                       Date
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet IA
                                                                           Judgment- Page   2     of - -9
                                                                                                        --
DEFENDANT: PETER GOODCHILD
CASE NUMBER: DPAE2: 17CR00549-001

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                    Offense Ended            Count
26:7206(1)                         Filing false tax return              3/31/2015               60-65
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                        Judgment -          3_
                                                                                                                     Page _ _    of   9
 DEFENDANT: PETER GOODCHILD
 CASE NUMBER: DPAE2: 17CR00549-001

                                                              IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 78 months on each of Counts 1 through 58 and a term of 36 months on each of Counts 60 through 65, such terms to be served
 concurrently to each other, and a term of 24 months on Count 59, to be served consecutively to the terms imposed on Counts 1
 through 58 and 60 through 65, to produce a total term of 102 months imprisonment.



      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      liZl   The defendant shall surrender to the United States Marshal for this district:

             ~ at       09:00
                      ~~----'-------
                                                   ~ a.m.        D p.m.       on      12/2/2019
             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
I have executed this judgment as follows:




             Defendant delivered on                                                          to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                           By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ __      of
DEFENDANT: PETER GOODCHILD
CASE NUMBER: DPAE2: 17CR00549-001
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 1 year on each of Counts 1 through 58 and a term of 1 year on each of Counts 59 through 65, such terms to run
 concurrently.




                                                       MANDATORY CONDITIONS
I.   You must not commit another federal , state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    Ill You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    !i1 You must cooperate in the collection ofDNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                      5
                                                                                                Judgment- Page _ _ _ __ of _ _ _ _ __     9
DEFENDANT: PETER GOODCHILD
CASE NUMBER: DPAE2: 17CR00549-001

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 - - - -- - -- - - --
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                              Judgment- Page   6     of       9
DEFENDANT: PETER GOODCHILD
CASE NUMBER: DPAE2: 17CR00549-001

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
 tax returns upon the request of the U.S. Probation Office . The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful monthly statements of his income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer unless the defendant is in compliance with a payment schedule for the restitution obligation . The
 defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or
 otherwise has the express approval of the Court.

 The defendant shall comply with payment with all federal tax obligations resulting from the conviction in this case.
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment- Page   - ~7-     of       9
 DEFENDANT: PETER GOODCHILD
 CASE NUMBER: DPAE2: 17CR00549-001
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                 Fine                      AV AA Assessment*          JVT A Assessment**
 TOTALS             $   6,500.00             $ 1,589,315.00           $    0.00                  $   0.00                     $ 0.00



 D The determination ofrestitution is deferred until - - - -- . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'Illent, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                    Total Loss***                  Restitution Ordered         Priority or Percentage
   QwikSource                                                              $1,579,315.00                 $1,579,315.00               100%

   Attn: Steve Gebhardt
   400 Morris Avenue, Suite 215

   Denville, NJ 07834

   Starr Insurance Companies                                                  $10,000.00                    $10,000.00                 100%
   399 Park Avenue

   8th Floor

    New York, NY 10022
   ( No. SIGB07487)




 TOTALS                                $               1,589,315.00                        1,589,315.00
                                                                                  $- - - - - -----


 D       Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 liZl    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         liZ] the interest requirement is waived for the          D fine     liZl restitution.
         D the interest requirement for the          D     fine    D restitution is modified as follows:

 * Amy, Vicky, ~d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedul e of Payments

                                                                                                               Judgment -   Page   - ~
                                                                                                                                     8-   of        9
 DEFENDANT: PETER GOODCHILD
 CASE NUMBER: DPAE2: 17CR00549-001

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill    Lump sum payment of$          6,500 .00          due immediately, balance due

              D      not later than                                , or
              liZl   in accordance with D C,          D D,     D    E, or     liZl   F below; or

 B     D Payment to begin immediately (may be combined with                 • c,         D D, or     D F below); or

 C     D Payment in equal             _ _ __ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                             (e. g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or y ears), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     lil]   Special instructions regarding the payment of criminal monetary penalties:
               Restitution and special assessment are due immediately. It is recommended that the defendant participate in the
               Bureau of Prisons Inmate Financial Responsibility Program and provide a minimum payment of $50.00 per quarter
               towards the restitution and special assessment. In the event the restitution and special assessment are not paid
               prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly installments of
               not less than $50.00, to commence immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several                 Corresponding Payee,
       {including defendant number)                         Total Amount                        Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      A money judgment in the amount of $1,589,315; $8,508.70 from PNC Bank Account No. 8017211775; $21,224.29 from
      TD Bank Account No.4244777201; $948.13 from Fidelity Investments Account No. x47-588210; (seepage 9)

Payments shall be applied in the follow ing order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
( 5) fine principal, (o) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I 0) costs, mcluding cost of
prosecut10n and court costs.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6B - Schedul e of Payments
                                                                             Judgment-Page _ _ of _ _ __
DEFENDANT: PETER GOODCHILD
CASE NUMBER: DPAE2: 17CR00549-001

                                             ADDITIONAL FORFEITED PROPERTY
   $36,914.62 from Fidelity Investments Account No. 128-075264.
